Citation Nr: 0533980	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  97-24 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral conjunctivitis.

2.  Entitlement to an increased evaluation for left eye 
corneal opacity with light perception only, currently 
evaluated 30 percent disabling.

3.  Entitlement to service connection for a right eye 
disorder, secondarily caused by service-connected left eye 
disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from January 1943 to 
February 1946.  

This issue of entitlement to an increased rating for 
bilateral conjunctivitis was previously before the Board of 
Veterans' Appeals (Board) from 1996 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In a January 2003 decision, the Board denied the veteran's 
claim for entitlement to a compensable rating for bilateral 
conjunctivitis.  Pursuant to a May 2005 Joint Motion to 
Vacate in Part and to Remand (Joint Motion), the United 
States Court of Appeals for Veterans Claims (Court), in an 
Order dated in May 2005, vacated and remanded the Board's 
January 2003 decision for compliance with the instructions in 
the Joint Motion.

The issues pertaining to entitlement to increased rating for 
left eye corneal opacity and service connection for right eye 
disability were previously before the Board from a December 
1999 rating decision.  In January 2003, the Board remanded 
these issues to the RO for issuance of a statement of the 
case, in accordance with Manlincon v. West, 12 Vet. App. 238 
(1999).  A statement of the case was issued in September 
2003, and the veteran filed a timely substantive appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

In accordance with the instructions in the January 2005 joint 
motion, the claim for entitlement to an increased rating for 
bilateral conjunctivitis must be remanded for additional VA 
medical examination and opinion.  Further, in view of the 
veteran's argument that he has ongoing active pathology, 
obtaining up-to-date VA or private treatment records would be 
beneficial.  In addition, the Board notes that outpatient VA 
medical records indicate that the veteran's vision has been 
steadily worsening in each eye.  In order to address the 
issue of entitlement to an increased rating for left eye 
disability, a current VA examination is necessary.  

The appellant has asserted that his right eye disorder was 
incurred in service or was secondarily caused by his service 
connected eye disorders.  A medical opinion addressing this 
matter has not been obtained.  The Board finds that the 
complexity of the medical issue raised in this matter 
warrants a medical evaluation and opinion.  

Finally, it is noted that the appellant's brief, dated in 
January 2005, alleges, with regard to the claim pertaining to 
entitlement to an increased rating for conjunctivitis, that 
the Board failed to comply with the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA).  While the 
Board has previously noted that there was compliance with the 
VCAA and the Joint Motion does not indicate that any further 
action is necessary for compliance with the VCAA, in order to 
avoid any future assertions of noncompliance, it is requested 
that RO send a VCAA compliance letter.  

Accordingly, this matter is REMANDED for the following 
development:

1.  The RO should send the veteran a VCAA 
compliance letter.  The letter should 
include notification of what is necessary 
to substantiate the claim for entitlement 
to an increased rating for bilateral 
conjunctivitis, which portion of the 
information and evidence necessary to 
substantiate his claim is to be provided 
by the veteran, and which part, if any, 
VA will attempt to obtain on his behalf.  
He should also be informed to submit any 
evidence in his possession.  

2.  The veteran should be asked to 
provide information as to any private or 
VA treatment for any of his eye disorders 
since 2003.  Up-to-date records should be 
obtained and incorporated into the claims 
file.

3.  The veteran should be afforded a VA 
examination to determine the severity of 
his bilateral conjunctivitis, left eye 
corneal opacity with light perception 
only, as well as the etiology of his 
right eye disorder.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examiner is to 
accomplish the following:

a.	In accordance with the latest 
AMIE worksheet for evaluating 
disorders of the eyes, the 
examiner is to provide a detailed 
review of the veteran's history, 
current complaints, and the 
severity of:  (1) the bilateral 
conjunctivitis, and (2) the left 
eye corneal opacity with light 
perception only.  The examiner is 
specifically asked to indicate 
the frequency (e.g., active or 
inactive) of the conjunctivitis, 
and provide an assessment of the 
extent of impairment due to the 
conjunctivitis.  The examiner is 
also asked to differentiate the 
extent of impairment caused by 
the conjunctivitis, the left eye 
corneal opacity with light 
perception only, and any other 
nonservice-connected eye 
disorder, if possible.  If it is 
not possible to do so, the 
examiner should so state and 
provide an explanation.        

b.	The examiner is to indicate the 
diagnoses for all disorders of 
the right eye.  With regard to 
each diagnosed disorder of the 
right eye (other than 
conjunctivitis), the examiner is 
to indicate whether it is at 
least as likely as not  (50 
percent probability or more) that 
any (and which, if more than one 
diagnosis) diagnosed right eye 
disorder was incurred in service 
or is due to or the result of a 
service connected disorder of the 
eyes (conjunctivitis, left 
corneal opacity with light 
perception).  With regard to any 
diagnosed right eye disorder 
which is determined to have pre-
existed service, the examiner 
should indicate whether that 
disorder was aggravated in 
service.  That is, the examiner 
should state whether the pre-
existing disorder underwent an 
increase in disability during 
service, and if so, whether such 
increase was due to the natural 
progress of the disease.  
      
The examiner is advised that the claims 
folder is replete with evaluation and 
treatment reports pertaining to the eyes. 
In answering the above questions, the 
examiner is asked to conduct a thorough 
review of these records.  The examination 
report is to address prior pertinent 
findings and their significance on the 
questions posed.  The examiner must 
provide a clear explanation for each 
finding and opinion expressed.  
  
4.  The veteran must be notified that it 
is his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his attorney should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (4).


 
 
 
 


